Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-21-00029-CV

             In the Interest of J.M.C., P.A.S.M., and J.A.M. a/k/a J.M., Jr., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01268
                            Honorable Peter Sakai, Judge Presiding

    BEFORE JUSTICE CHAPA, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       We ORDER no costs be assessed because appellant is indigent.

       SIGNED June 30, 2021.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice